Citation Nr: 9904211	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  93-22 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1986 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1992 rating decision of the Chicago, 
Illinois Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a rating in excess of 10 percent 
for the veteran's right knee condition.  


REMAND

The veteran contends that his right knee chondromalacia is 
more severely disabling than the current rating indicates.  
He claims that he has constant pain, stiffness and swelling 
in the right knee.  He also contends that his right knee 
gives out sometimes when he is walking up stairs, and that he 
has problems with prolonged standing, walking, going up and 
down stairs, and getting out of chairs.

The record reflects that in July 1991 the veteran underwent 
diagnostic arthroscopy with debridement of the medial facet 
of the patella.  His postoperative diagnoses were intact 
menisci and cruciate ligaments and grade IV chondromalacia of 
the medial facet of the right patella. 

On VA examination in March 1996 the veteran reported right 
knee stiffness and tenderness.  He took Tylenol three times a 
day for pain and would sometimes change to Ibuprofen 1200mg.  
Crepitus was noted on passive flexion and extension of both 
knees.  There was mild tenderness on palpation of the patella 
and movement of the patella medially and laterally.  No 
effusion or laxity was noted.  Both knees flexed to 123 
degrees.  The x-rays in 1993 were noted to be negative.  The 
Board notes that it appears that there were no new x-rays 
taken in conjunction with the March 1996 examination.  Hence, 
it is unclear whether there may be additional right knee 
pathology that may be related to the chondromalacia.  

In October 1998 the veteran testified at a hearing before a 
traveling Member of the Board.  He reported that he received 
treatment for his right knee, twice a year, at the VA.  He 
claimed that even though no swelling was noted on the March 
1996 VA examination, he had a lot of swelling in his knees, 
and packed them with ice daily, when he came home from work.  
He indicated that the VA examiner in March 1996 only saw him 
for 3 to 5 minutes and that he had not been active right 
before the doctor examined him.  He claimed that he had 
decreased range of motion in the right knee, depending on how 
swollen the knee was and how early in the day or week it was.  
He could only walk two to three blocks before he would have 
to stop.

The Board notes that there are VAMC treatment records in the 
claims folder dating to March 1997.  Since the veteran 
testified in October 1998 that he went to the VA twice a year 
for treatment for his right knee, there should be at least 
three or four more VAMC records that may show increased 
impairment in the right knee, which would directly bear on 
the issue of entitlement to an increased rating.

The Board notes that based on the testimony taken at the 
October 1998 hearing, the evidence of record does not present 
a complete and accurate picture of the current severity of 
the veteran's right knee chondromalacia.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107(a)(West 
1991 & Supp. 1998).  In light of the foregoing, the case is 
REMANDED to the RO for the following:

1.  The RO should obtain complete up-to -
date records of VA treatment the veteran 
received for his right knee 
chondromalacia since March 1997.  

2.  The RO should contact the veteran to 
ascertain whether he has received 
additional (other than VA) treatment for 
his right knee disability.  If he has, he 
should identify all such care providers 
and the RO should obtain complete 
clinical records from the named providers 
and associate the records with the claims 
file.  
3.  If any records obtained pursuant to 
the requests above show increased 
impairment in the knee, beyond what was 
already noted in the record, or if the 
veteran alleges increased impairment in 
the right knee since the March 1996 VA 
examination, the RO should schedule the 
veteran for an examination by an 
orthopedic specialist to determine the 
current severity of his right knee 
chondromalacia.  The claims file must be 
available to (and reviewed by) the 
examiner.  All findings must be reported 
in detail.  Any indicated studies should 
be done.  This should specifically 
include complete range of motion studies 
(with normal ranges reported).  The 
examiner should indicate whether there is 
any further limitation due to pain and, 
if so, quantify the degree of additional 
impairment due to pain.  The examiner 
should also indicate whether the veteran 
has recurrent subluxation or lateral 
instability of the knee and, if so, 
indicate the degree of severity.  If 
there is right knee pathology other than 
chondromalacia, the examiner should 
specifically note such pathology and 
indicate whether (and how) it is related 
to the service-connected chondromalacia.  
In conjunction with the scheduling of the 
examination the veteran should be advised 
that a failure to report will result in a 
denial of his claim under 38 C.F.R. 
§ 3.655.  

4.  The RO should then review the claim, 
applying 38 C.F.R. § 3.655(b) if 
indicated.  If the claim remains denied, 
the veteran and his representative should 
be provided an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.  
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 5 -


